DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Information Disclosure Statement	3
IV. Specification	3
V. Claim Rejections - 35 USC § 112	3
A. Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
1. Claim 1	4
2. Claims 2 and 3	4
3. Claim 5	6
VI. Claim Rejections - 35 USC § 102	6
A. Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0280128 (“Bain”).	7
B. Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0153285 (“James”).	8
VII. Claim Rejections - 35 USC § 103	10
A. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bain.	10
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of US 2013/0193413 (“Akiyama”).	11
C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Akiyama and US 2008/0196664 (“David”).	13
VIII. Pertinent Prior Art	15
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-8, in the reply filed on 11/08/2022 is acknowledged.

III. Information Disclosure Statement
 The foreign references cited in the IDSs dated 07/14/2021 and 03/28/2022 have been considered to the extent that they have been provided in the English language.  The lined-through references have no portion in the English language.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

IV. Specification
The specification repeatedly uses trademarks or trade names “CYTOP”, “CYTOP SP2”, “F-3650”, “FG-3650 TH-8.0” and “Dupont-AF”, but fails to identify them as trademarks.  In addition, the specification fails to indicate what any of the materials identified by said trademarks or trade names are.  

V. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
The feature “multi-passivation layer of a multi-layer structure” is unclear because there does not appear to be a difference between a “multi-passivation layer” and a “multi-layer structure”.  If there is a distinction, then it is unclear what the multi-layer structure includes that it other than the multiple layers performing passivation.  
Claims 2-8 are rejected for including the same indefinite feature by depending from claim 1.  
For the purposes of examination, it will be presumed that the claim feature, “multi-passivation layer of a multi-layer structure” means, instead, “multilayer passivation structure” or “multilayered passivation structure”.

2. Claims 2 and 3
Claims 2 and 3 contain the trademarks/trade names CYTOP and F-3650.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe particular material or product and, accordingly, the identification/description is indefinite.
As already indicated above, the specification fails to indicate what any of the materials identified by said trademarks or trade names are, thereby making it impossible to search and examine.  As such, in the absence of finding a prior art reference explicitly using the trademark or trade name for the specific passivation layer, for the purposes of examination, Examiner will equate each of CYTOP and F-3650 with the breadth of independent claim 1 as an amorphous fluoropolymer.  
Claim 2 reads,
2. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes printing the multi-passivation layer of a multi-layer structure by using at least one material of CYTOP and FG-3650 having hydrophobic property, and surface modified aluminum oxide nano particle ink.  
The feature highlighted in bold may be interpreted in more than one way.  First, it may be interpreted to mean that the “at least one material” is one of CYTOP having a hydrophobic property, FG-360 having a hydrophobic property, and surface modified aluminum oxide nano particle ink.  Second, it may be interpreted to mean that the “at least one material” is two or more of CYTOP having a hydrophobic property, FG-360 having a hydrophobic property, and surface modified aluminum oxide nano particle ink.  Third, it may be interpreted to mean that the “at least one material” includes one of the two materials, CYTOP and FG-360 having a hydrophobic property, as a first layer, and also surface modified aluminum oxide nano particle ink as a second layer. 
For the purposed of examination, the claim will be interpreted as broadly as allowed by either of the above interpretations.  

3. Claim 5
Claim 5 reads,
5. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes: 
[1] forming a first multi-passivation layer of a multi-layer structure printed on an upper part of the printed electronic device; and
[2] forming a second multi-passivation layer of a multi-layer structure printed on a lower part of the printed electronic device.
Claim 5 is unclear because “printing” is a process that is narrower in scope than “forming” because forming could mean vapor deposition of various kind, including sputtering, chemical vapor deposition, physical vapor deposition, which are not “printing”.
For the purposes of examination, it will be presumed that the term “forming” means “printing”.

VI. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0280128 (“Bain”).
With regard to claim 1, Bain discloses,
1. A method for manufacturing a printed electronic device using multi-passivation, the method comprising: 
[1] printing a printed electronic device 2/3/4a, 4b/5 including a gate electrode 2, a dielectric layer 3, a semiconductor layer 5, a source electrode 4a or 4b and a drain electrode 4b or 4a [¶¶ 92, 101-102, 108, 135-141; Fig. 1]; and 
[2] printing a multi-passivation layer of a multi-layer structure 6a/6b/6c for passivating the printed electronic device 2/3/4a, 4b/5 by using amorphous fluoropolymer [¶¶ 98-103; 135-141].  
With regard to feature [1] of claim 1, the feature “printing a printed electronic device” is interpreted to mean that at least one of the elements of the transistor, i.e. the gate, gate dielectric, semiconductor layer, and the source and drain electrodes, is formed by a printing method.  Note, however, that Bain indicates that each of the layers of the transistor 2/3/4a, 4b/5 can be formed by printing (Bain: ¶¶ 102, 108) bearing in mind that the Instant Application explicitly includes spin-coating as a printing method, e.g., in instant claim 4. 
With regard to feature [2] of claim 1, Bain deposits the same fluoropolymers, e.g. CYTOP, by the same processes, i.e. printing.  As such, it is held, absent evidence to the contrary, that the fluoropolymer is amorphous.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 2, Bain further discloses,
2. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes printing the multi-passivation layer of a multi-layer structure 6a/6b/6c by using at least one material of CYTOP [layer 6b can be CYTOP; ¶¶ 47, 135-141] and FG-3650 having hydrophobic property, and surface modified aluminum oxide nano particle ink.  
Because the fluoropolymer disclosed in Bain is the same as claimed, i.e. CYTOP, it is held, absent evidence to the contrary, that said CYTOP has a hydrophobic property, to the extent that claim 2 is interpreted to require this.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 4 and 6-8, Bain further discloses,
4. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes printing the multi-passivation layer through at least one printing process of a roll-to-roll gravure, a roll-to-roll reverse offset, a Flexographic Printing, an Inkjet Printing and a Spin Coating [¶ 102].  
6. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the multi-passivation layer forms a barrier film [¶¶ 2, 4, 9] of a multi-layer structure 6a/6b/6c and encapsulates the printed electronic device 2/3/4a,4b/5 [¶¶ 2, 4, 9].  
7. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the printed electronic device 2/3/4a, 4b/5 is a p-type transistor or an n-type transistor [¶¶ 109-117], manufactured through a printing process [¶¶ 92, 101-102, 108, 135-141; Fig. 1].  
8. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the printed electronic device 2/3/4a,4b/5 is an organic material based printed transistor manufactured through a printing process [¶¶ 92, 101-102, 108-117, 135-141; Fig. 1].

B. Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0153285 (“James”).
With regard to claim 1, James discloses, generally in Figs. 2 and 3, 
1. A method for manufacturing a printed electronic device using multi-passivation, the method comprising: 
[1] printing a printed electronic device [organic field effect transistor (OFET); abstract] including a gate electrode 220, 320, a dielectric layer 230, 330, a semiconductor layer 240, 340, a source electrode 250, 350 and a drain electrode 250, 350 [¶¶ 3, 4, 138-141]; and 
[2] printing a multi-passivation layer of a multi-layer structure 261/262, 361/362 for passivating the printed electronic device OFET by using amorphous fluoropolymer [¶¶ 108, 111, 129, 139, 140].  
With regard to feature [1] of claim 1, the feature “printing a printed electronic device” is interpreted to mean that at least one of the elements of the transistor, i.e. the gate, gate dielectric, semiconductor layer, and the source and drain electrodes, is formed by a printing method.  
With regard to feature [2] of claim 1, James deposits the same fluoropolymers, e.g. CYTOP, by the same processes, i.e. printing.  As such, it is held, absent evidence to the contrary, that the fluoropolymer is amorphous.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 2, James further discloses,
2. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes printing the multi-passivation layer of a multi-layer structure 261/262, 361/362 by using at least one material of CYTOP and FG-3650 having hydrophobic property, and surface modified aluminum oxide nano particle ink [¶¶ 108, 125, 229, 239-241].  
Because the fluoropolymer disclosed in James is the same as claimed, i.e. CYTOP, it is held, absent evidence to the contrary, that said CYTOP has a hydrophobic property, to the extent that claim 2 is interpreted to require this.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 4 and 6-8, James further discloses,
4. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer 261/262, 361/362 includes printing the multi-passivation layer through at least one printing process of a roll-to-roll gravure, a roll-to-roll reverse offset, a Flexographic Printing, an Inkjet Printing and a Spin Coating [¶ 129].  
6. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the multi-passivation layer forms a barrier film of a multi-layer structure and encapsulates the printed electronic device [Abstract; ¶¶ 12, 83, ].  
7. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the printed electronic device is a p-type transistor or an n-type transistor, manufactured through a printing process [¶¶ 138, 155-157].  
8. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the printed electronic device OFET is an organic material based printed transistor OFET manufactured through a printing process [¶¶ 139-145, 152-163].

VII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bain.
Claim 5 reads,
5. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes: 
[1] forming a first multi-passivation layer of a multi-layer structure 6a/6b/6c printed on an upper part of the printed electronic device 2/3/4a, 4b/5; and
[2] forming a second multi-passivation layer of a multi-layer structure 1 printed on a lower part of the printed electronic device 2/3/4a, 4b/5.  
The prior art of Bain, as explained above, discloses each of the features of claim 1. 
Fig. 1 of Bain does not show that there is a second multi-passivation layer of a multi-layer structure on a lower part of the OFET 2/3/4a, 4b/5.  However, the substrate 1 may be taken as a passivation layer since it protects the lower side of the OFET.  Bain states that the substrate may be multi-layered, i.e. “Additionally, for some embodiments of the present invention the substrate can be any suitable material, for example plastic, metal or glass material coated with one or more of the above listed materials” (Bain: ¶ 107).  The “above-listed materials” include fluoropolymers, i.e. “ethylene-chlorotrifluoro ethylene copolymers, ethylene-tetra-fluoroethylene copolymers, … fluorocarbon polymers, hexafluoropropylenevinylidene-fluoride copolymer”.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the substrate 1 in the embodiment shown in Fig. 1 to be multi-layered and including at least one layer of fluoropolymer, because Bain suggests this option for the polymer. 
In addition, because Bain teaches that the passivation layers 6a, 6b, 6c may be formed by printing techniques (Bain: ¶¶ 101, 102, 139-141), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the coating layers, including the at least one fluoropolymer layer, on the “plastic, metal or glass material” using a printing technique because Bain teaches that printing techniques are known for depositing polymer layers on a substrate layer. 
It is held, absent evidence to the contrary, that the multi-layer substrate 1 is a “multi-passivation layer” within the meaning of the Instant Application. 

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of US 2013/0193413 (“Akiyama”).
Claim 2 reads,
2. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes printing the multi-passivation layer of a multi-layer structure by using at least one material of CYTOP and FG-3650 having hydrophobic property, and surface modified aluminum oxide nano particle ink.  
The prior art of James, as explained above, discloses each of the features of claims 1 and 2. 
Bearing in mind the rejection of claim 2 under 35 USC 112(b) for indefiniteness, given the option in claim 2 for the “multi-passivation layer of a multi-layer structure” to include more than one of the indicated components within a single layer or in separate layers.  James does not teach either of these options.
James does, however, disclose that the passivation layers can include spherical particles or plate-like particles said flake-like particles including aluminum oxide/titanium oxide (James: ¶¶ 85, 105, 106).
Akiyama, like James, teaches a printed OFET, including gate electrode 12, gate dielectric 13, source and drain electrodes 14A, 14B, and an organic semiconductor layer 15, covered by a passivation layer, i.e. a “protective layer 16” printed thereover (Akiyama: Fig. 7; ¶¶ 3, 5, 51, 52, 55, 57, 64, 71).  The passivation layer 16 may be an amorphous fluororesin, e.g. CYTOP, mixed with particles 17 that may be nano-sized aluminum oxide particles (Akiyama: ¶ 52), having surface-modified with an “affinity layer 17H” that allows the particles to remain uniformly dispersed in the fluororesin ink 16I as well as in the cured passivation layer 16 (Akiyama: ¶¶ 51, 58-59, 61-64).  The particles are added to include the barrier properties of the protective layer 16.  Akiyama further teaches that the resins other than fluororesins may be used for the protective layer 16 (Akiyama: ¶ 84).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the surface-modified aluminum oxide particles 17/17H of Akiyama in one or both of the first passivation layers 261, 361 or second passivation layers 262, 362 in order to improve the barrier properties as taught in Akiyama.  As such, Akiyama may be seen as an improvement to James in this aspect.  
So modified, James in view of Akiyama teaches two of the options of claim 2, i.e. the “multi-passivation layer of a multi-layer structure” including one of (1) the first passivation layer 261, 361 having both CYTOP and surface-modified aluminum oxide particles, (2) the second passivation layer 262, 362, which James calls a “protective layer” (James: ¶ 60-62) as does Akiyama (supra), having any of the resins for the second passivation layer disclosed in James (at ¶¶ 110-116) and the surface-modified aluminum oxide particles, or (3) both the first and second passivation layers of James including the surface-modified aluminum oxide particles.

C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Akiyama and US 2008/0196664 (“David”).
Claim 3 reads,
3. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes: 
[1] forming a first passivation layer with CYTOP having hydrophobic property on the printed electronic device; 
[2] forming a second passivation layer with FG-3650 having hydrophobic property or surface modified aluminum oxide nano particle ink on the first passivation layer; and 
[3] forming a third passivation layer with CYTOP having hydrophobic property on the second passivation layer.  
The prior art of James, as explained above, discloses each of the features of claim 1. 
As also explained above, James discloses that the a “particularly preferred”, first passivation layer 261, 361 of the multilayer passivation structure 261/262, 361/362 can be CYTOP (James: ¶¶ 108, 125), which is used in specific examples (James: ¶ 199-203).  James further states that the “[t]he passivation layer according to the present invention is preferably a multilayer consisting of two or more, preferably two single layers” (James: ¶ 52; emphasis added).
James does not however, teach the specifically claimed order of layers.
As explained under claim 2, however, James modified according to Akiyama James modified according to Akiyama to include the surface-modified aluminum oxide nanoparticles 17/17H teaches features [1] and [2] of claim 3, as follows:
3. The method for manufacturing a printed electronic device using multi-passivation of claim 1, wherein the step of printing the multi-passivation layer includes: 
[1] forming a first passivation layer 261, 361 [of James] with CYTOP having hydrophobic property on the printed electronic device OFET [James (supra)]; 
[2] forming a second passivation layer 262, 362 [of James] with … surface modified aluminum oxide nano particle ink [of James modified to include the surface-modified aluminum oxide nanoparticles 17/17H of Akiyama] on the first passivation layer 261, 361 [supra]; and
[3] … [not taught].
Thus the only feature lacking in James and Akiyama, the additional layer of CYTOP on the second passivation layer 262, 362 in James.
David, like each of James and Akiyama, teaches a passivation structure 130 including a fluoropolymer for encapsulating an organic electronic device which may be an organic transistor (David: ¶¶ 3, 37).  Also like James, David further teaches the passivation layer structure 130 includes multiple layers of polymers of two different kinds (David: ¶ 37).  David further teaches that the two different kinds of polymers alternated, i.e. “layers 136 and 140 are composed of a first type of polymer, and layers 134 and 138 are composed of a second type of polymer different from the first type of polymer” (David: ¶ 37). 
Recalling that James states that the “[t]he passivation layer according to the present invention is preferably a multilayer consisting of two or more, preferably two single layers” (James: ¶ 52; emphasis added), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include another pair of polymer layers, i.e. 261/262 in Fig. 2 or 361/362 in Fig. 3 of James of the same identity as the first pair of polymer layers, (1) because James suggests “two or more” layers and (2) because David teaches providing alternating pairs of two kinds of polymers, in order to form a more robust encapsulation. 
Thus, adding the additional pair of polymer layers, i.e. 261/262 in Fig. 2 or 361/362 in Fig. 3 of James of the same identity as the first pair of polymer layers of James/Akiyama, thereby forming a multi-layered passivation structure, 261/262/261/262 or 361/362/361/362, would include the third layer of CYTOP on the second passivation layer, as required by feature [3] of claim 3, because the first polymer layer 261, 361 is CYTOP (supra).  
This is all of the features of claim 3

VIII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) US 2017/0373275 (“Franz”) is cited for teaching multi-layered passivation structure above (31) and below (33) an organic electronic component (41).  See Fig. 4.
(2) US 2010/0132762 (“Graham”) is cited for teaching multi-layered passivation structure 100 including two CYTOP layers, 102 (¶ 60) and 106 (¶ 66), sandwiching an aluminum oxide layer 104.  The buffer layer 108 may also be a fluoropolymer (¶ 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814